Citation Nr: 1622250	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1983 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was initially before the Board in January 2014, at which time the Veteran's claim for service connection for a bilateral eye condition was denied.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a December 2014 Memorandum Decision, the Court vacated the Board's January 2014 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  In October 2015, the case returned to the Board, at which time it was remanded for further development, to include a VA examination.

The appeal is once again REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran when further action, on his part, is required.

REMAND

As detailed in the October 2015 remand, the Veteran contends that he developed a bilateral eye condition as a result of certain in-service incidents, to include incidents of debris being blown into his eyes by jet engines, exposure to chemicals and fuel, "burnt pupils," as well as bumping his head. 

At that time, the Board remanded the case to accord the Veteran a VA examination to address the nature and etiology of any bilateral eye condition.  The record shows that, although the examination was scheduled, the Veteran failed to report.  Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Board notes, however, that the Veteran was informed in a January 2016 Supplemental Statement of the Case that he missed his scheduled examination.  In a statement to VA that same month, the Veteran reported he missed the examination because he did not receive notice of the time and date of it. 

As such, the record indicates the Veteran's failure to report was due to a possible lack of notice of the examination, and because it appears he took immediate steps to rectify this error once he became aware of it, the Board finds that the Veteran should be scheduled for a new examination in this case.

The Veteran is again advised that failure to report for any scheduled examinations, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claim.  After securing any necessary releases, such records should be associated with the claims file.

2.  After associating any pertinent, outstanding records with the claims file, provide the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of any bilateral eye condition found to be present. 

The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is asked to identify all eye conditions.  Then, with regard to each, the examiner should opine as to whether it is at least as likely as not that any right or left eye condition is related to, or had its onset during, service, to include a documented March 1985 left eye trauma, a November 1986 left eye injury, or from exposure to chemicals and fuel near and in the Veteran's eyes due to his duties during active service.  The examiner should also address whether there is any evidence of "burnt pupils." 

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of recurrent symptoms since service, including burning of the eyes during and since service from exposure to chemicals and fuel in his eyes. 

A complete rationale for any opinion expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

3.  Then readjudicate the claim. If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




